Examiner’s Comments
Instant office action is in response to communication filed 4/7/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, by an intermediary network device, a first file from a web server; encrypting, by an intermediary network deice, the first file; transferring the encrypted file, from the intermediary network device, to an end device; transferring the first file, from the intermediary network device, to a malware analysis device for a malware analysis; and receiving, by the intermediary network device or the end device, a malware analysis result, from the malware analysis device; if the malware analysis result indicates that the first file is not a malware, requesting, by the end device, a key from the intermediary network device or the malware analysis device; decrypting, by the end device, the encrypted file using the key; and accessing, by the end device, the decrypted” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Langton (US Pre-Grant Publication No: 2017/0344740) teaches “A device may receive a file to be analyzed in a sandbox environment, and may determine configuration information for configuring the sandbox environment. The configuration information may be determined based on at least one of: file information associated with the file to be analyzed, or client device information associated with a client device for which the file is intended. The device may configure the sandbox environment using the configuration information. The configuration information may identify a system configuration for the sandbox environment. The device may analyze the file in the sandbox environment based on configuring the sandbox environment using the configuration information.” but does not teach the indicated subject matter above.
Another art of record Makoto Akihata (US Pre-Grant Publication No: 2012/0136972) teaches “A content player includes a communication unit configured to communicate with a server for authentication of the content player. The content player further includes a storage unit configured to store streaming content data received by the communication unit when the authentication of the content player is completed successfully. The content player further includes a reproducing unit configured to reproduce the stored streaming content data. The content player also includes a control unit configured to control the storage unit not to delete the stored streaming content data, and allow the reproducing unit to reproduce the stored streaming content data under the situation that the communication unit does not communicate with a server.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492